 1
                                                                       FILED IN THE
 2                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



 3                                                            Jan 16, 2020
                                                                  SEAN F. MCAVOY, CLERK

 4

 5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RANDY WATKINS and JISICA
      WATKINS,                                  NO: 4:19-CV-5224-RMP
 8
                                Plaintiffs,     ORDER GRANTING STIPULATED
 9                                              MOTION TO DISMISS WITHOUT
           v.                                   PREJUDICE
10
      CR BARD, INCORPORATED; and
11    BARD PERIPHERAL VASCULAR
      INCORPORATED,
12
                                Defendant.
13

14         BEFORE THE COURT is the Plaintiff’s Stipulated Motion to Dismiss

15   without Prejudice, ECF No. 29. Having reviewed the Motion and the record, the

16   Court finds good cause to grant dismissal. Accordingly, IT IS HEREBY

17   ORDERED:

18         1. Plaintiff’s Stipulated Motion to Dismiss without Prejudice ECF No. 29, is

19              GRANTED.

20         2. Plaintiff’s Complaint is dismissed without prejudice and without costs to

21              any party.


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT
     PREJUDICE ~ 1
 1

 2         3. All pending motions, if any, are DENIED AS MOOT.

 3         4. All scheduled court hearings, if any, are STRICKEN.

 4         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 5   Order, provide copies to counsel, and close this case.

 6         DATED January 16, 2020.

 7
                                                s/ Rosanna Malouf Peterson
 8                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT
     PREJUDICE ~ 2
